Citation Nr: 0008802	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of payment of Dependency and 
Indemnity Compensation (DIC) benefits.


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter and niece


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefit sought on 
appeal.  The appellant is the surviving spouse of the 
veteran, who had active service from December 1941 to April 
1942 and from May 1945 to June 1946. He died in December 
1968.


FINDING OF FACT

The appellant has submitted no competent medical evidence 
that demonstrates a nexus or relationship between the 
veteran's death and service or a disability of service 
origin.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death for 
purposes of payment of DIC benefits.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant contends that her husband's death 
is related to his service during World War II and thus she 
should be entitled to VA benefits, specifically DIC benefits.  
A claimant for DIC benefits must establish that a disability 
of service origin caused, hastened, or substantially and 
materially contributed to death.  See 38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a veteran will be considered 
as having been due to a service-connected disability where 
the evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312.  The principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to death; that combined to cause death, or that 
aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c).

The initial question before the Board, however, is whether 
the appellant has submitted a well-grounded claim as required 
under 38 U.S.C.A. § 5107(a).  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim need not be conclusive, but it must be 
accompanied by supporting evidence and a mere allegation is 
not sufficient.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded the appellant must demonstrate the incurrence or 
aggravation or a disease or injury in service and a nexus or 
relationship between the inservice injury or disease and the 
cause of the veteran's death.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Darby v. Brown, 
10 Vet. App. 243, 245-6 (1997).  If the evidence presented by 
the appellant fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In this case, the record reflects that the veteran served 
during World War II and during his lifetime had established 
service connection for residuals of a gunshot wound of the 
left forearm with damage to Muscle Group VIII and the radial 
bone, evaluated as 10 percent disabling.  The appellant has 
asserted that the veteran was a prisoner of war (POW), the 
veteran's status as a POW has not been officially 
established.  Nevertheless, the determination in this case 
does not turn on whether the veteran was a POW.  The record 
further reflects that the veteran died in December 1968 of 
unknown causes.  

The appellant has submitted no medical evidence in support of 
her claim, but did offer testimony, along with testimony from 
her daughter and niece concerning the circumstances 
surrounding the veteran's disappearance.  The events 
surrounding the veteran's death are summarized in a July 1998 
administrative decision:

The case is lavish with inconsistencies.  
In her affidavit of February 1969, the 
claimant stated that the veteran was 
taken by unknown persons.  She took this 
back in her deposition before a field 
examiner.  She submitted a certificate 
showing that a body [of a person] who was 
believed to have died in October 1968 was 
that of her husband.  She would later 
testify that the veteran was still alive 
as of December 1968.  She submitted a 
certificate stating that it was in the 
latter part of 1969 when she went to 
Dr. Briones looking for her husband.  By 
that time, the bones were already buried 
and were never exhumed.  She submitted a 
death certificate showing that the 
veteran was buried on January 17, 1969 
which was before the date she started to 
look for her husband's remains.  She also 
submitted a certificate from the funeral 
parlor showing that her husband was 
buried on January 8, 1969.  A receipt was 
also submitted showing payment for 
embalming that will last for five days.  
The autopsy report showed that the 
remains were all bones and no flesh was 
observed. . . .

From reviewing the whole evidence of 
record, it is determined that the 
unidentified body was not that of the 
veteran's.  Dr. Briones had the 
impression that the deceased could have 
died two or three months at the time of 
the autopsy in January 1969.  Then all 
the more that we believe that the same is 
not the veteran since he was last seen 
alive on December [redacted], 1968.  Even if he 
would have died on the same day, his body 
would not have been in the state of 
advanced decomposition.  In any case, 
since there was no evidence that the 
veteran has returned from the day that he 
left, and there is no report or news 
about his whereabouts since then, it is 
determined that he was presumed to have 
died on December [redacted], 1968, the date he 
was last seen alive.

Thus, as the record stands, there is no evidence concerning 
the cause of the veteran's death, but it is likely that he 
died on or about December [redacted], 1968.  As such, it is not 
possible to demonstrate that the veteran's death was in any 
way related to service or to his service-connected left 
forearm gunshot wound.  Indeed, the appellant has submitted 
no competent medical evidence that in any way relates the 
veteran's death to service or to his service-connected 
disability.  Accordingly, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that her claim is well 
grounded, and her claim must be denied as not well grounded.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection the cause of the veteran's death for 
purposes of payment of DIC benefits is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 



- 5 -





